DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-25, 28-30, 33-35, 38, 39, 41 and 42 are objected to because of the following informalities:

For claim 23, Examiner believes this claim should be amended in the following manner:
A method, comprising: 
at a client device comprising a display, one or more processors and memory: 
in an application running on the client device associated with a user: 
displaying an initial scene of a first scene completion challenge; 
displaying a plurality of markers within the initial scene, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the [[first]] user, wherein each respective marker in the plurality of markers corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; 
displaying, for each respective marker in the plurality of markers, a rendition of the furnishing unit type corresponding to the respective marker, wherein each rendition 
in response to each sequential user selection of a corresponding marker in the plurality of markers within the initial scene of the first scene completion challenge, performing a procedure that comprises: 
displaying a first plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each respective virtual furnishing unit in the first plurality of virtual furnishing units is displayed as a graphic of the respective virtual furnishing unit outside the initial scene, wherein the first plurality of virtual furnishing units comprises one or more first virtual furnishing units purchased by the [[first]] user either with or without one or more second virtual furnishing units not purchased by the [[first]] user; 
receiving a user selection, from outside the initial scene, of the corresponding graphic of a selected virtual furnishing unit in the first plurality of virtual furnishing units;
 and responsive to the user selection of the corresponding graphic of the selected virtual furnishing unit, replacing (i) the corresponding marker and (ii) the rendition of the [[corresponding]] furnishing unit type at the corresponding predefined designated coordinates of the respective marker with a three-dimensional rendition of the selected virtual furnishing unit; 
wherein performing the procedure results in a first augmented scene that comprises the initial scene with a plurality of three-dimensional renditions of a plurality of selected virtual furnishing units, including displaying each respective three-dimensional rendition at the corresponding predefined designated set of coordinates [[a]] the corresponding marker in the plurality of markers within the initial scene, and wherein the first augmented scene contains no marker in the plurality of markers; 
storing a user profile for the user, wherein the user profile comprises indications of: the first scene completion challenge, the plurality of markers, and [[a]] the plurality of selected virtual furnishing units based on performing the procedure, each of the plurality of selected virtual furnishing units corresponding to [[a]] at least one respective marker in the plurality of markers; 
based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the first scene completion challenge, enabling the user to submit the first augmented scene or the indications of the plurality of selected virtual furnishing units to a remote server; 
responsive to submitting the first augmented scene or the indications of the plurality of selected virtual furnishing units to the remote server, providing the user a store credit reward comprising a predefined number of credits, for use in a store in conjunction with the application; and 
responsive to user selection of a user-selectable icon: displaying within the application a user interface for the store; and 
displaying in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the first scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to a current balance of the user in the application.

For claim 24, Examiner believes this claim should be amended in the following manner:
The method of claim 23, wherein displaying in the user interface the visual representations of the plurality of tangible products further comprises: 
displaying a respective cost and a respective application reward for a respective tangible product of the plurality of tangible products, the respective application reward consisting of a respective predefined number of units of the first application counter.

For claim 25, Examiner believes this claim should be amended in the following manner:
The method of claim 24, further comprising: 
prior to displaying the respective application reward, determining a value of the respective application reward to be displayed, including: 
determining if an override attribute exists for the respective tangible product; 
in accordance with a determination that the override attribute exists, displaying a value corresponding to the override attribute as the value of the respective application reward; and 
in accordance with a determination that the override attribute does not exist: 
determining the value of the respective application reward using a lookup table of rewards that is based on a plurality of price tiers; and 
displaying the value of the respective application reward based on the lookup table, wherein the value of the respective application reward depends on [[the]] a price tier of the respective tangible product in the lookup table.

For claim 28, Examiner believes this claim should be amended in the following manner:
The method of claim 25, wherein each price tier of the plurality of price tiers corresponds to a respective predefined application reward value, the respective predefined application reward value consisting of a predefined number of first application counters per monetary unit cost of the respective tangible product.

For claim 29, Examiner believes this claim should be amended in the following manner:
The method of claim 28, wherein displaying the respective application reward for the respective tangible product further comprises: 
determining, from the lookup table, the price tier of the respective tangible product based on [[the]] a respective tangible product price; 
multiplying the respective cost of the respective tangible product and the predefined application reward value to obtain the respective application reward; and 
displaying the obtained respective application reward.

For claim 30, Examiner believes this claim should be amended in the following manner:
The method of claim 25, further comprising: 
determining whether a modified attribute exists for the respective tangible product; and 
in accordance with a determination that [[a]] modified attribute exists for the respective tangible product: 
displaying a modified application reward in place of the respective application reward, based on the modified attribute; and 
displaying a description of the modified application reward.

For claim 33, Examiner believes this claim should be amended in the following manner:
The method of claim 32, further comprising: 
receiving user selection of a visual representation of a first tangible product in the plurality of tangible products; and 
responsive to the user selection of the visual representation of the first tangible product, displaying a first number of credits that the user can use towards purchase of the first tangible product, wherein the first number of credits is determined in part on the credit balance of the user and the first number of credits is equivalent to a monetary amount that does not exceed a predefined percentage of a cost of the first tangible product.

For claim 34, Examiner believes this claim should be amended in the following manner:
The method of claim 33, further comprising: 
responsive to a user input to purchase a second tangible product of the plurality of tangible products: 
displaying in the user interface one or more discount options, each of the one or more discount options corresponding to a respective number of credits that can be applied towards the purchase of the first tangible products; 
receiving user selection of a first discount option of the one or more discount options; and 
in accordance with the user selection of the first discount option, 
enabling the respective number of credits corresponding to the first discount option to be debited from the credit balance of the user; and 
enabling the respective application reward for the second tangible product to be credited to the current balance of the user in the application.

For claim 35, Examiner believes this claim should be amended in the following manner:
The method of claim 34, further comprising: 
associating the purchase of the second tangible product with a unique identifier of the user; and 
enabling the respective number of credits corresponding to the first discount option to be debited from the credit balance of the user further comprises: 
sending to the remote server information of the purchase of the second tangible product and the unique identifier, wherein the remote server is configured to debit the respective number of credits corresponding to the first discount option from the credit balance of the user based on the unique identifier of the user.

For claim 38, Examiner believes this claim should be amended in the following manner:
The method of claim 36, wherein the user is associated with a unique identifier in the application, the method further comprising: 
in response to the user selection of the user-selectable icon, sending the unique identifier to the third party server, wherein the third-party server is configured to: [[(i)]] in response to receiving the unique identifier, (i) send a query, including the unique identifier, to the remote server and (ii) receive from the remote server a credit balance of the user in the store, wherein the remote server is configured to store the credit balance.

For claim 39, Examiner believes this claim should be amended in the following manner:
The method of claim 23, wherein [[a]] at least one virtual furnishing unit in the first plurality of virtual furnishing units is a decor item.



For claim 41, Examiner believes this claim should be amended in the following manner:
A computing system that is associated with a user, comprising: 
a display; 
one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for running an application on the computing system, including instructions for: 
displaying an initial scene of a first scene completion challenge; 
displaying a plurality of markers within the initial scene, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the [[first]] user, wherein each respective marker in the plurality of markers corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; 
displaying, for each respective marker in the plurality of markers, a rendition of the furnishing unit type corresponding to the respective marker, wherein each rendition of the furnishing unit type is displayed at the corresponding predefined designated coordinates of the respective marker; 
in response to each sequential user selection of a corresponding marker in the plurality of markers within the initial scene of the first scene completion challenge, performing a procedure that comprises: 
displaying a first plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each respective virtual furnishing unit in the first plurality of virtual furnishing units is displayed as a graphic of the respective virtual furnishing unit outside the initial scene, wherein the first plurality of virtual furnishing units comprises one or more first virtual furnishing units purchased by the [[first]] user either with or without one or more second virtual furnishing units not purchased by the [[first]] user; 
receiving a user selection, from outside the initial scene, of the corresponding graphic of a selected virtual furnishing unit in the first plurality of virtual furnishing units; and 
responsive to the user selection of the corresponding graphic of the selected virtual furnishing unit, replacing (i) the corresponding marker and (ii) the rendition of the [[corresponding]] furnishing unit type at the corresponding predefined designated coordinates of the respective marker with a three-dimensional rendition of the selected virtual furnishing unit; 
wherein performing the procedure results in a first augmented scene that comprises the initial scene with a plurality of three-dimensional renditions of a plurality of selected virtual furnishing units, including displaying each respective three-dimensional rendition at the corresponding predefined designated set of coordinates belonging to [[a]] the corresponding marker in the plurality of markers within the initial scene, and wherein the first augmented scene contains no marker in the plurality of markers; 
storing a user profile for the user, wherein the user profile comprises indications of: the first scene completion challenge, the plurality of markers, and [[a]] the plurality of selected virtual furnishing units based on performing the procedure, each of the plurality of selected virtual furnishing units corresponding to [[a]] at least one respective marker in the plurality of markers; 
based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the first scene completion challenge, enabling the user to submit the first augmented scene or the indications of the plurality of selected virtual furnishing units to a remote server; 
responsive to submitting the first augmented scene or the indications of the plurality of selected virtual furnishing units to the remote server, providing the user a store credit reward comprising a predefined number of credits, for use in a store in conjunction with the application; and 
responsive to user selection of a user-selectable icon: 
displaying within the application a user interface for the store; and 
displaying in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the first scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to a current balance of the user in the application.



For claim 42, Examiner believes this claim should be amended in the following manner:
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by a computing system associated with a user, the computing system having a display and running an application, cause the computing system to: 
display an initial scene of a first scene completion challenge; 
display a plurality of markers within the initial scene, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the [[first]] user, wherein each respective marker in the plurality of markers corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; 
display, for each respective marker in the plurality of markers, a rendition of the furnishing unit type corresponding to the respective marker, wherein each rendition of the furnishing unit type is displayed at the corresponding predefined designated coordinates of the respective marker; 
in response to each sequential user selection of a corresponding marker in the plurality of markers within the initial scene of the first scene completion challenge, perform a procedure that comprises: 
displaying a first plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each respective virtual furnishing unit in the first plurality of virtual furnishing units is displayed as a graphic of the respective virtual furnishing unit outside the initial scene, wherein the first plurality of virtual furnishing units comprises one or more first virtual furnishing units purchased by the [[first]] user either with or without one or more second virtual furnishing units not purchased by the [[first]] user; 
receiving a user selection, from outside the initial scene, of the corresponding graphic of a selected virtual furnishing unit in the first plurality of virtual furnishing units; and 
responsive to the user selection of the corresponding graphic of the selected virtual furnishing unit, replacing (i) the corresponding marker and (ii) the rendition of the [[corresponding]] furnishing unit type at the corresponding predefined designated coordinates of the respective marker with a three-dimensional rendition of the selected virtual furnishing unit; 
wherein performing the procedure results in a first augmented scene that comprises the initial scene with a plurality of three-dimensional renditions of a plurality of selected virtual furnishing units, including displaying each respective three-dimensional rendition at the corresponding predefined designated set of coordinates belonging to [[a]] the corresponding marker in the plurality of markers within the initial scene, and wherein the first augmented scene contains no marker in the plurality of markers; 
store a user profile for the user, wherein the user profile comprises indications of: the first scene completion challenge, the plurality of markers, and [[a]] the plurality of selected virtual furnishing units based on performing the procedure, each of the plurality of selected virtual furnishing units corresponding to [[a]] at least one respective marker in the plurality of markers; 
based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the first scene completion challenge, enable the user to submit the first augmented scene or the indications of the plurality of selected virtual furnishing units to a remote server; 
responsive to submitting the first augmented scene or the indications of the plurality of selected virtual furnishing units to the remote server, provide the user a store credit reward comprising a predefined number of credits, for use in a store in conjunction with the application; and 
responsive to user selection of a user-selectable icon: 
display within the application a user interface for the store; and 
display in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the first scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to a current balance of the user in the application.

Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15 and 18-23 of U.S. Patent 10,984,608.

The following is a claim comparison of claims 23-42 of the instant application and claims 1-8, 11-15 and 18-23 of U.S. Patent 10,984,608.

Application No. 17/204,291
U.S. Patent 10,984,608
23. A method, comprising: at a client device comprising a display, one or more processors and memory: in an application running on the client device associated with a user: 

displaying an initial scene of a first scene completion challenge; displaying a plurality of markers within the initial scene, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the first user, wherein each respective marker in the plurality of markers corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; displaying, for each respective marker in the plurality of markers, a rendition of the furnishing unit type corresponding to the respective marker, wherein each rendition of the furnishing unit type is displayed at the corresponding predefined designated coordinates of the respective marker; 
in response to each sequential user selection of a corresponding marker in the plurality of markers within the initial scene of the first scene completion challenge, performing a procedure that comprises: 
displaying a first plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each respective virtual furnishing unit in the first plurality of virtual furnishing units is displayed as a graphic of the respective virtual furnishing unit outside the initial scene, wherein the first plurality of virtual furnishing units comprises one or more first virtual furnishing units purchased by the first user either with or without one or more second virtual furnishing units not purchased by the first user; 

receiving a user selection, from outside the initial scene, of the corresponding graphic of a selected virtual furnishing unit in the first plurality of virtual furnishing units; and 
responsive to the user selection, replacing (i) the corresponding marker and (ii) the rendition of the corresponding furnishing unit type at the corresponding predefined designated coordinates of the respective marker with a three-dimensional rendition of the selected virtual furnishing unit; wherein performing the procedure results in a first augmented scene that comprises the initial scene with a plurality of three-dimensional renditions of selected virtual furnishing units, including displaying each respective three-dimensional rendition at the corresponding predefined designated set of coordinates belonging to a corresponding marker in the plurality of markers within the initial scene, and wherein the first augmented scene contains no marker in the plurality of markers; storing a user profile for the user, wherein the user profile comprises indications of: the first scene completion challenge, the plurality of markers, and a plurality of selected virtual furnishing units based on performing the procedure, each of the selected virtual furnishing units corresponding to a respective marker in the plurality of markers; 
based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the first scene completion challenge, enabling the user to submit the first augmented scene or the indications of the plurality of selected virtual furnishing units to a remote server; responsive to submitting the first augmented scene or the indications of the plurality of selected virtual furnishing units to the remote server, providing the user a store credit reward comprising a predefined number of credits, for use in a store in conjunction with the application; and 
responsive to user selection of a user-selectable icon: displaying within the application a user interface for the store; and displaying in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to a current balance of the user in the application.
1. A method, comprising: at a client device comprising a display, one or more processors and memory: in an application running on the client device associated with a user, the user having a current balance in the application: 

responsive to selection of a scene completion challenge, displaying an initial scene of the scene completion challenge and displaying within the initial scene a plurality of markers, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the user, wherein each respective marker corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; 



in response to each sequential user selection of a corresponding marker in the plurality of markers within the scene, performing a procedure that comprises: 
displaying a plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each furnishing unit in the plurality of virtual furnishing units is displayed as a corresponding three-dimensional graphic outside the initial scene, wherein the plurality of virtual furnishing units comprises renditions of furnishing units and includes (i) one or more first virtual furnishing units purchased by the user and (ii) one or more second virtual furnishing units not purchased by the user, and wherein each marker in the plurality of markers does not display a virtual furnishing unit in the plurality of virtual furnishing units; 
receiving a user selection, outside the initial scene, of the corresponding three-dimensional graphic of a selected virtual furnishing unit in the plurality of virtual furnishing units; and 
responsive to the user selection, replacing the corresponding marker within the scene with the three-dimensional graphic of the selected virtual furnishing unit at the corresponding predefined designated position, wherein the performing the procedure results in an augmented scene that comprises the initial scene with a plurality of three-dimensional graphics of selected virtual furnishing units, including displaying each respective three-dimensional graphic at the corresponding predefined designated coordinates belonging to a corresponding marker in the plurality of markers within the initial scene, and wherein the augmented scene contains no marker in the plurality of markers; storing a user profile for the user, the user profile comprising an indication of the augmented scene; 




in response to and based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the scene completion challenge, enabling the user to submit the augmented scene to a remote server; responsive to submitting the augmented scene, providing the user a store credit reward that consists of a predefined number of credits for use in a store in conjunction with the application; receiving user selection of a user-selectable icon to access the store; and 


responsive to the user selection: displaying within the application a user interface for the store; and displaying in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to the current balance of the user in the application.
24
2
25
3
26
4
27
5
28
5
29
6
30
7
31
8
32
11
33
12 and 13
34
12-14
35
12-15
36
18
37
10
38
19
39
20
40
21
41. A computing system that is associated with a user, comprising: a display; one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for running an application on the computing system, including instructions for: 

displaying an initial scene of a first scene completion challenge; displaying a plurality of markers within the initial scene, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the first user, wherein each respective marker in the plurality of markers corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; displaying, for each respective marker in the plurality of markers, a rendition of the furnishing unit type corresponding to the respective marker, wherein each rendition of the furnishing unit type is displayed at the corresponding predefined designated coordinates of the respective marker; 
in response to each sequential user selection of a corresponding marker in the plurality of markers within the initial scene of the first scene completion challenge, performing a procedure that comprises: 
displaying a first plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each respective virtual furnishing unit in the first plurality of virtual furnishing units is displayed as a graphic of the respective virtual furnishing unit outside the initial scene, wherein the first plurality of virtual furnishing units comprises one or more first virtual furnishing units purchased by the first user either with or without one or more second virtual furnishing units not purchased by the first user; 

receiving a user selection, from outside the initial scene, of the corresponding graphic of a selected virtual furnishing unit in the first plurality of virtual furnishing units; and responsive to the user selection, replacing (i) the corresponding marker and (ii) the rendition of the corresponding furnishing unit type at the corresponding predefined designated coordinates of the respective marker with a three-dimensional rendition of the selected virtual furnishing unit; wherein performing the procedure results in a first augmented scene that comprises the initial scene with a plurality of three-dimensional renditions of selected virtual furnishing units, including displaying each respective three-dimensional rendition at the corresponding predefined designated set of coordinates belonging to a corresponding marker in the plurality of markers within the initial scene, and wherein the first augmented scene contains no marker in the plurality of markers; storing a user profile for the user, wherein the user profile comprises indications of: the first scene completion challenge, the plurality of markers, and a plurality of selected virtual furnishing units based on performing the procedure, each of the selected virtual furnishing units corresponding to a respective marker in the plurality of markers; 
based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the first scene completion challenge, enabling the user to submit the first augmented scene or the indications of the plurality of selected virtual furnishing units to a remote server; 
responsive to submitting the first augmented scene or the indications of the plurality of selected virtual furnishing units to the remote server, providing the user a store credit reward comprising a predefined number of credits, for use in a store in conjunction with the application; and responsive to user selection of a user-selectable icon: displaying within the application a user interface for the store; and displaying in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to a current balance of the user in the application.
22. A computing system that is associated with a user, comprising: a display; one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for running an application on the computing system, wherein the user has a current balance on the application, and the one or more programs include instructions for: 
responsive to selection of a scene completion challenge, displaying an initial scene of the scene completion challenge and displaying within the initial scene a plurality of markers, wherein each respective marker in the plurality of markers has a corresponding predefined designated coordinates that are not modifiable by the user, wherein each respective marker corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; 



in response to each sequential user selection of a corresponding marker in the plurality of markers within the scene, performing a procedure that comprises:

displaying a plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each furnishing unit in the plurality of virtual furnishing units is displayed as a corresponding three-dimensional graphic outside the initial scene, wherein the plurality of virtual furnishing units comprises renditions of furnishing units and includes (i) one or more first virtual furnishing units purchased by the user and (ii) one or more second virtual furnishing units not purchased by the user, and wherein each marker in the plurality of markers does not display a virtual furnishing unit in the plurality of virtual furnishing units; 
receiving a user selection, outside the initial scene, of the corresponding three-dimensional graphic of a selected virtual furnishing unit in the plurality of virtual furnishing units; and responsive to the user selection, replacing the corresponding marker within the scene with the three-dimensional graphic of the selected virtual furnishing unit at the corresponding predefined designated position, wherein the performing the procedure results in an augmented scene that comprises the initial scene with a plurality of three-dimensional graphics of selected virtual furnishing units, including displaying each respective three-dimensional graphic at the corresponding predefined designated coordinates belonging to a corresponding marker in the plurality of markers within the initial scene, and wherein the augmented scene contains no marker in the plurality of markers; storing a user profile for the user, the user profile comprising an indication of the augmented scene; 




in response to and based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the scene completion challenge, enabling the user to submit the augmented scene to a remote server; 

responsive to submitting the augmented scene, providing the user a store credit reward that consists of a predefined number of credits for use in a store in conjunction with the application; receiving user selection of a user-selectable icon to access the store; and responsive to the user selection: displaying within the application a user interface for the store; and displaying in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to the current balance of the user in the application.
42. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by a computing system associated with a user, the computing system having a display and running an application, cause the computing system to: 

display an initial scene of a first scene completion challenge; display a plurality of markers within the initial scene, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the first user, wherein each respective marker in the plurality of markers corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; display, for each respective marker in the plurality of markers, a rendition of the furnishing unit type corresponding to the respective marker, wherein each rendition of the furnishing unit type is displayed at the corresponding predefined designated coordinates of the respective marker; 
in response to each sequential user selection of a corresponding marker in the plurality of markers within the initial scene of the first scene completion challenge, perform a procedure that comprises: 
displaying a first plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each respective virtual furnishing unit in the first plurality of virtual furnishing units is displayed as a graphic of the respective virtual furnishing unit outside the initial scene, wherein the first plurality of virtual furnishing units comprises one or more first virtual furnishing units purchased by the first user either with or without one or more second virtual furnishing units not purchased by the first user; 

receiving a user selection, from outside the initial scene, of the corresponding graphic of a selected virtual furnishing unit in the first plurality of virtual furnishing units; and responsive to the user selection, replacing (i) the corresponding marker and (ii) the rendition of the corresponding furnishing unit type at the corresponding predefined designated coordinates of the respective marker with a three-dimensional rendition of the selected virtual furnishing unit; wherein performing the procedure results in a first augmented scene that comprises the initial scene with a plurality of three-dimensional renditions of selected virtual furnishing units, including displaying each respective three-dimensional rendition at the corresponding predefined designated set of coordinates belonging to a corresponding marker in the plurality of markers within the initial scene, and wherein the first augmented scene contains no marker in the plurality of markers; store a user profile for the user, wherein the user profile comprises indications of: the first scene completion challenge, the plurality of markers, and a plurality of selected virtual furnishing units based on performing the procedure, each of the selected virtual furnishing units corresponding to a respective marker in the plurality of markers; 
based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the first scene completion challenge, enable the user to submit the first augmented scene or the indications of the plurality of selected virtual furnishing units to a remote server; 
responsive to submitting the first augmented scene or the indications of the plurality of selected virtual furnishing units to the remote server, provide the user a store credit reward comprising a predefined number of credits, for use in a store in conjunction with the application; and responsive to user selection of a user-selectable icon: display within the application a user interface for the store; and display in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to a current balance of the user in the application. 
23. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by a computing system having a display, cause the computing system to: in an application running on the client device associated with a user, the user having a current balance in the application: 

responsive to selection of a scene completion challenge, display an initial scene of the scene completion challenge and display within the initial scene a plurality of markers, wherein each respective marker in the plurality of markers has corresponding predefined designated coordinates that are not modifiable by the user, wherein each respective marker corresponds to a furnishing unit type within a plurality of furnishing unit types, and wherein each respective marker is not modifiable by the user; 



in response to each sequential user selection of a corresponding marker in the plurality of markers within the scene, perform a procedure that comprises: 
displaying a plurality of virtual furnishing units that match the furnishing unit type of the corresponding marker, wherein each furnishing unit in the plurality of virtual furnishing units is displayed as a corresponding three-dimensional graphic outside the initial scene, wherein the plurality of virtual furnishing units comprises renditions of furnishing units and includes (i) one or more first virtual furnishing units purchased by the user and (ii) one or more second virtual furnishing units not purchased by the user, and wherein each marker in the plurality of markers does not display a virtual furnishing unit in the plurality of virtual furnishing units; 
receiving a user selection, outside the initial scene, of the corresponding three-dimensional graphic of a selected virtual furnishing unit in the plurality of virtual furnishing units; and responsive to the user selection, replacing the corresponding marker within the scene with the three-dimensional graphic of the selected virtual furnishing unit at the corresponding predefined designated position, wherein the performing the procedure results in an augmented scene that comprises the initial scene with a plurality of three-dimensional graphics of selected virtual furnishing units, including displaying each respective three-dimensional graphic at the corresponding predefined designated coordinates belonging to a corresponding marker in the plurality of markers within the initial scene, and wherein the augmented scene contains no marker in the plurality of markers; store a user profile for the user, the user profile comprising an indication of the augmented scene; 




in response to and based on a determination that a predefined completion criterion is satisfied, the predefined completion criterion comprising populating the initial scene with a predetermined number of virtual furnishing units specified by the scene completion challenge, enable the user to submit the augmented scene to a remote server; 

responsive to submitting the augmented scene, provide the user a store credit reward that consists of a predefined number of credits for use in a store in conjunction with the application; receive user selection of a user-selectable icon to access the store; and responsive to the user selection: display within the application a user interface for the store; and display in the user interface visual representations of a plurality of tangible products, wherein at least one of the plurality of tangible products is rendered as a virtual furnishing unit in the scene completion challenge, wherein the predefined number of credits are configured for use towards purchase of one or more of the plurality of tangible products, and wherein user purchase of a tangible product in the store causes an application reward that consists of a predefined number of units of a first application counter to be credited to the current balance of the user in the application.


Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15 and 18-23 of U.S. Patent 10,984,608.
For claim 23, claim 1 of U.S. Patent 10,984,608 anticipates and discloses the limitations of claim 23 in disclosing a method of displaying a first scene completion challenge so that a user interacts with an initial scene to create a first augmented scene with user input and indications of the completion challenge, the plurality of markers and a plurality of selected virtual furnishing units corresponding to the plurality of markers for displaying a user interface for purchasing products in a store. Therefore, claim 23 is not patentably distinct from claim 1 of U.S. Patent 10,984,608.
For claims 24-40, claims 2-8, 11-15 and 18-21 of U.S. Patent 10,984,608 mirror and recite the same limitations of claims 24-40 as set forth in the claim chart above. Therefore, claims 24-40 are not patentably distinct from claims 2-8, 11-15 and 18-21 of U.S. Patent 10,984,608.
For claim 41, claim 22 of U.S. Patent 10,984,608 anticipates and discloses the limitations of claim 41 in disclosing a computing system for displaying a first scene completion challenge so that a user interacts with an initial scene to create a first augmented scene with user input and indications of the completion challenge, the plurality of markers and a plurality of selected virtual furnishing units corresponding to the plurality of markers for displaying a user interface for purchasing products in a store. Therefore, claim 41 is not patentably distinct from claim 22 of U.S. Patent 10,984,608.
For claim 42, claim 23 of U.S. Patent 10,984,608 anticipates and discloses the limitations of claim 42 in disclosing a non-transitory computer readable storage medium for storing programs for execution by a computer system for displaying a first scene completion challenge so that a user interacts with an initial scene to create a first augmented scene with user input and indications of the completion challenge, the plurality of markers and a plurality of selected virtual furnishing units corresponding to the plurality of markers for displaying a user interface for purchasing products in a store. Therefore, claim 42 is not patentably distinct from claim 23 of U.S. Patent 10,984,608.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 23, this claim first establishes “each sequential user selection of a corresponding marker” and goes on to further establish “a user selection . . . of the corresponding graphic of a selected virtual furnishing unit”. This claim goes on to recite “the user selection” and it is unclear and ambiguous to which of the previously established “each sequential user selection of a corresponding marker” and “a user selection . . . of the corresponding graphic of a selected virtual furnishing unit” is being referenced to by the phrase “the user selection”. This claim likewise first establishes “a plurality of three-dimensional renditions of selected virtual furnishing units” and goes on to further establish “a plurality of selected virtual furnishing units”.  This claim goes on to recite “the selected virtual furnishing units” and it is unclear and ambiguous to which of the previously established “selected virtual furnishing units” is being referenced to by the phrase “the selected virtual furnishing units.” Examiner has suggested amendments in the claim objections above to resolve the ambiguities.
For dependent claims 24-40, these claims depend from independent claim 23 and inherit the deficiencies of claim 23. Therefore, claims 24-40 are likewise indefinite.
Furthermore, for dependent claim 25, parent claim 23 establishes a “user purchase of a tangible product” and intervening claim 24 establishes “a tangible product of the plurality of tangible products”. Claim 25 goes on to recite “the tangible product” and it is unclear and ambiguous to which of the previously established “tangible product” is being referenced by the phrase “the tangible product”. Examiner has suggested amendments in the claim objects above to resolve the ambiguities.
Furthermore, for dependent claims 26-31, these claims depend from claim 25 and inherit the deficiencies of claim 25.
Furthermore, for dependent claim 35, parent claim 33 establishes a “purchase of the first tangible product” and intervening claim 34 establishes a “purchase a second tangible product”. Claim 35 goes on to recite “the purchase” and it is unclear and ambiguous to which of the previously established “purchase of the first tangible product” or “purchase of the second tangible product” is being referenced to by the phrase “the purchase.” Examiner has suggested amendments in the claim objects above to resolve the ambiguities.
For independent claim 41, this claim first establishes “each sequential user selection of a corresponding marker” and goes on to further establish “a user selection . . . of the corresponding graphic of a selected virtual furnishing unit”. This claim goes on to recite “the user selection” and it is unclear and ambiguous to which of the previously established “each sequential user selection of a corresponding marker” and “a user selection . . . of the corresponding graphic of a selected virtual furnishing unit” is being referenced to by the phrase “the user selection”. This claim likewise first establishes “a plurality of three-dimensional renditions of selected virtual furnishing units” and goes on to further establish “a plurality of selected virtual furnishing units”.  This claim goes on to recite “the selected virtual furnishing units” and it is unclear and ambiguous to which of the previously established “selected virtual furnishing units” is being referenced to by the phrase “the selected virtual furnishing units.” Examiner has suggested amendments in the claim objections above to resolve the ambiguities.
For independent claim 42, this claim first establishes “each sequential user selection of a corresponding marker” and goes on to further establish “a user selection . . . of the corresponding graphic of a selected virtual furnishing unit”. This claim goes on to recite “the user selection” and it is unclear and ambiguous to which of the previously established “each sequential user selection of a corresponding marker” and “a user selection . . . of the corresponding graphic of a selected virtual furnishing unit” is being referenced to by the phrase “the user selection”. This claim likewise first establishes “a plurality of three-dimensional renditions of selected virtual furnishing units” and goes on to further establish “a plurality of selected virtual furnishing units”.  This claim goes on to recite “the selected virtual furnishing units” and it is unclear and ambiguous to which of the previously established “selected virtual furnishing units” is being referenced to by the phrase “the selected virtual furnishing units.” Examiner has suggested amendments in the claim objections above to resolve the ambiguities.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613